IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,314-01


                        EX PARTE JOHN EDWARD HALL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W08-63139-W(A) IN THE 363RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to seventy years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. Hall

v. State, No. 05-09-01368-CR (Tex. App.—Dallas 2011, no pet.).

        In a single ground, Applicant contends that appellate counsel rendered ineffective assistance

because counsel failed to notify Applicant that his conviction had been affirmed and to inform him

of his right to file a pro se petition for discretionary review.
                                                                                                      2

       The trial court has entered findings of fact and conclusions of law that Applicant never

received notice from counsel that his conviction had been affirmed. The trial court recommends that

relief be granted.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in cause number 05-09-01368-

CR that affirmed his conviction in cause number F-0863139-W from the 363rd District Court of

Dallas County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: November 19, 2014
Do not publish